COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  MAX GROSSMAN/CITY OF EL PASO,                  §               No. 08-19-00272-CV

                   Appellant/Cross-Appellee,     §                  Appeal from the

                                                 §                384th District Court
  v.
                                                 §             of El Paso County, Texas
  CITY OF EL PASO/MAX GROSSMAN,
                                                 §              (TC# 2017-DCV2528)
                   Appellee/Cross-Appellant.
                                             §
                                           ORDER

        The Court on its own motion VACATES the May 7, 2020 submission and oral argument
setting for the above styled and numbered cause.

       Further, please take notice that the above captioned cause has been set for submission
with oral argument for April 23, 2020, at 10:15 AM t h r o u g h t h e Eighth Court o f
Appeals’ ZOOM license. Counsel are instructed not to appear at the Court’s physical
address.

        Counsel will receive a separate email that will contain a
” https://txcourts.zoom.us/j/xxxxxxx” address for the argument. Regarding ZOOM oral
arguments, Counsel are admonished as follows:

      1. You will need a computer, laptop, or other device with a camera and microphone.
You will also need access to the internet.

         2. The link to Zoom is only for lead counsel of record. You are instructed not to share
that link with any other person. The argument itself, however, will be live streamed to the
Court’s YouTube channel for the benefit of co-counsel, clients, and the public
(https://www.youtube.com/channel/UCvCKJI6GVQMi5b-JG2s8UIQ/featured).

       3. Just as you would not surreptitiously record an oral argument if it was made
in-person in our courtroom, you are instructed not to record the argument on your device. The
Court will record the argument as per its usual practice.



                                                1
        4. We appreciate the need of counsel to appear remotely, and possibly from your
personal residence. To eliminate feedback and background noise, we admonish counsel to turn
off other electronic devices (i.e. televisions, radios, cell phones) and to isolate yourself from
other household noises.

        5. We also encourage counsel to familiarize yourself with the ZOOM platform before
the argument. In that regard, the Court may send you a link to a separate ZOOM session a few
days prior to the argument to verify your connectivity and equipment.

       If the case is settled or will not be argued for any reason, the clerk shall be notified
at once so that the court can maintain a full docket of cases to be argued. Any motion to
vacate should be filed within 10 days of this notice.

     ARGUMENTS ARE LIMITED TO TWENTY MINUTES TO APPELLANT
MAX GROSSMAN, 20 MINUTES TO APPELLANT THE CITY OF EL PASO, WITH
TEN MINUTES REBUTTAL TO EACH APPELLANT. LEAVE OF COURT MUST
BE OBTAINED FOR ADDITIONAL TIME.

      The above case is scheduled to be heard before Chief Justice Alley, Justice
Rodriguez and Justice Palafox. Panel is subject to change.

       PLEASE ACKNOWLEDGE RECEIPT OF THIS SUBMISSION NOTICE by
clicking the link below and completing the Oral Argument Acknowledgement Form. Once
the form has been completed the same must be filed with this Court through the approved
electronic filing system. http://www.txcourts.gov/media/1165758/oa_ackform.pdf


       IT IS SO ORDERED this 2nd day of April, 2020.



                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.




                                                 2